             Case 18-12491-CSS        Doc 165      Filed 11/29/18     Page 1 of 13



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

    In re:                                            Chapter 11

    PROMISE HEALTHCARE GROUP, LLC, et al.,1           Case No. 18-12491-CSS

                       Debtors.                       (Jointly Administered)

                                                      Re: Docket No. 17
                                                      Obj. Deadline: November 29, 2018 at 12:00 p.m.
                                                      (extended by agreement by the Debtors)


UNITED STATES’ OBJECTION TO THE MOTION OF THE DEBTORS FOR ENTRY
       OF A FINAL ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN
  POSTPETITION SECURED FINANCING PURSUANT TO SECTION 364 OF THE
     BANKRUPTCY CODE, (II) AUTHORIZING THE DEBTORS TO USE CASH
COLLATERAL, (III) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
     EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION ABL PARTIES, (V) MODIFYING THE AUTOMATIC STAY,
(VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s
federal tax identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc.
(9180), Professional Rehabilitation Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land
Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708),
HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C.
(1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare
of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837),
Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671),
Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562),
Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104),
Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise
Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc.
(4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC
(8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc.
(7529), and PHG Technology Development and Services Company, Inc. (7766).

                                               1
               Case 18-12491-CSS        Doc 165      Filed 11/29/18     Page 2 of 13



       The United States of America (the “United States”), on behalf of the Department of Health

and Human Services (“HHS”), acting through its designated component, the Centers for Medicare

& Medicaid Services (“CMS”), hereby objects to the Motion of the Debtors for Entry of Interim

and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Secured Financing Pursuant

to Section 364 of the Bankruptcy Code, (II) Authorizing the Debtors to Use Cash Collateral,

(III) Granting Liens and Superpriority Administrative Expense Status, (IV) Granting Adequate

Protection to the Prepetition ABL Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a

Final Hearing, and (VII) Granting Related Relief (Docket No. 17) (the “DIP Motion”).2 The

United States objects as follows:

                               REGULATORY BACKGROUND

       1.       The Debtors are “providers” of hospital and skilled nursing services under the

Social Security Act, 42 U.S.C. § 1395-1395lll and 42 C.F.R. Chapter IV and CMS policies and

procedures (collectively, the “Medicare Program”). To be eligible to be reimbursed for services

to Medicare beneficiaries, certain Debtors are party to separate Medicare Part A provider

agreements (“Provider Agreements”). 42 U.S.C. § 1395cc; 42 C.F.R. § 400.202 (defining

“provider”).

       2.       Title XVIII of the Social Security Act (the “Medicare Statute”) explicitly defines

amounts that should be paid to providers:

                [t]he Secretary shall periodically determine the amount which
                should be paid under this part to each provider of services with
                respect to the services furnished by it, and the provider of services
                shall be paid, at such time or times as the Secretary believes
                appropriate (but not less often than monthly) and prior to audit or
                settlement . . . the amounts so determined, with necessary



2
 Any capitalized terms not defined herein shall have the meanings ascribed to them in the DIP
Motion.

                                                 2
              Case 18-12491-CSS          Doc 165      Filed 11/29/18     Page 3 of 13



               adjustments on account of previously made overpayments or
               underpayments.

U.S.C. § 1395g(a).

       3.      HHS contracts with Medicare Administrative Contractors (“MACs”) to administer

payment to providers for Medicare covered services. MACs make interim payments to providers

in accordance with the Medicare Statute and regulations and perform the day-to-day administration

of Medicare, e.g., audit and reimbursement activities.           42 U.S.C. § 1395kk-1; 42 C.F.R.

§§ 421.400–.404.

       4.      Once enrolled in the Medicare program, “providers and suppliers must agree to

receive Medicare payments via EFT [Electronic Funds Transfer], if not already receiving payment

through EFT. In order to receive Medicare payments via EFT, providers and suppliers must submit

the CMS-588 form.” 42 C.F.R. § 424.510(d)(2)(iii); see also id. § 424.510(e).3 The CMS-588

form applies both to new EFT enrollment and changes to current EFT enrollment. The form

requires identification of both the account holder and the financial institution (including routing

number and account number) to which payment will be made. Id. at 1. The form “must be signed

and dated by the same Authorized Representative or a Delegated Official named on the CMS-855

Medicare enrollment application which the Medicare contractor has on file.” Id. at 3. Under the

agreement “CMS will continue to send the direct deposit to the Financial Institution indicated

above until notified by [the provider] that [it] wish[es] to change the Financial Institution receiving

the direct deposit.” See id. at 3. The authorization agreement also requires that the provider certify

that it has sole control over the deposit accounts. Id.




3
 The CMS-588 form is available at: https://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/downloads/cms588.pdf.

                                                  3
              Case 18-12491-CSS          Doc 165      Filed 11/29/18     Page 4 of 13



       5.      At their request, certain of the Debtors’ facilities receive Medicare Periodic Interim

Payments (“PIP”). 42 U.S.C. § 1395g(e)(2); 42 C.F.R. § 418.307, 42 C.F.R. § 413.64(h)(2)(v).

PIPs are biweekly payments that the MAC computes in advance to approximate the cost of services

that will be furnished by the provider during the upcoming fiscal year. The MAC adjusts PIPs

when it obtains evidence that the provider’s utilization of Medicare has changed. The PIP is

adjusted to make it consistent with current claim levels, and to determine an overpayment for the

current fiscal year. Alternatively, the MAC may adjust payments to assure that total payments at

the end of the fiscal year approximate, as closely as possible, the reimbursement determined to be

due after review and audit of the provider’s cost report. 42 U.S.C. § 1395g(a); 42 C.F.R.

§ 413.64(h)(6-7).

       6.      Within five months after the end of the cost year, the provider must submit a report

of its costs to verify the actual reimbursements owed to it for the past cost year. 42 C.F.R. §§ 413.1,

413.20, 413.24(f); see 42 U.S.C. §§ 1395g and 1395hh (giving the Secretary authority to require

submission of cost reports). Once the cost report is submitted, the MAC audits the cost report and

determines the provider’s actual, rather than estimated, reimbursement amount for the year.

42 U.S.C. §§ 1395g; 1395x(v)(1)(A)(ii); 42 C.F.R. § 413.24.

       7.      The MAC subsequently issues a “Notice of Amount of Medicare Program

Reimbursement” (“NPR”), which determines whether the provider was overpaid or underpaid for

that cost year. 42 C.F.R. §§ 413.60, 405.1803. The NPR’s assessment is final unless it is revised

by the intermediary or appealed to the Provider Reimbursement Review Board. 42 C.F.R.

§ 405.1807.

       8.      If a provider meets the required amount in controversy, it may, within 180 days of

the date the NPR is issued, contest the MAC’s determination of program reimbursement by



                                                  4
             Case 18-12491-CSS          Doc 165      Filed 11/29/18    Page 5 of 13



requesting a hearing before the Provider Reimbursement Review Board. 42 U.S.C. § 1395oo(a);

42 C.F.R. § 405.1835. After that decision is reviewed by the Secretary, the provider may seek

review in federal district court. 42 U.S.C. § 1395oo(f)(1). Such review is appellate in nature.

       9.      In addition, by motion of the MAC or the provider, or at the direction of CMS, final

cost report determinations in NPRs are subject to reopening for corrections at any time up to three

years4 from their issuance. 42 C.F.R. § 405.1885.

                     FACTUAL AND PROCEDURAL BACKGROUND

       10.     On November 5, 2018 (the “Petition Date”), the Debtors filed their voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

       11.     Prior to and after the Petition Date, Debtor Success Healthcare 1, LLC (f/k/a Silver

Lake Medical Center) (the “SH1”) participated in the Medicare Program as a Medicare Part A

provider under its Provider Agreement. CMS determined prepetition overpayments owed by SH1

in the amounts of: $6,577,678.45 for the fiscal year ending December 31, 2014; $2,436,570.00

for the fiscal year ending December 31, 2015; $1,038,757.63 for the fiscal year ending December

31, 2016; and $237,464.00 for the fiscal year ending December 31, 2017 (together, the “Silver

Lake Overpayment Claim”). Prior to the Petition Date, SH1 was making payments to satisfy the

Silver Lake Medicare Overpayment Claim as required under Extended Repayment Schedules. As

of the Petition Date, $4,019,014.40 remained outstanding on the Silver Lake Medicare

Overpayment Claim

       12.     CMS has also determined prepetition overpayments in the amount of $45,880.45 to

Baton Rouge, Inc. (the “Baton Rouge Medicare Overpayment Claim”), $3,393.71 to St. Alexius


4
 An NPR may be reopened “at any time if it is established that the determination … was procured
by fraud or similar fault of any party to the determination or decision.” 42 C.F.R.
§ 405.1885(b)(3).


                                                 5
              Case 18-12491-CSS           Doc 165    Filed 11/29/18     Page 6 of 13



Hospital Corporation 1 (the “St. Alexius Medicare Overpayment Claim”), and $1,603,762.60 to

Quantum Health Inc. (the “Quantum Medicare Overpayment Claim”). In the ordinary course of

business, CMS and/or its MACs may determine additional Medicare overpayments owed by the

Debtors relating to prepetition service dates and postpetition service dates under the Medicare

Program.

        13.     CMS has placed an administrative freeze on payments related to prepetition

services provided by SH1, Baton Rouge, Inc., and St. Alexius Hospital Corporation 1 in order to

preserve its prepetition setoff rights.

        14.     On the Petition Date, the Debtors filed the DIP Motion. The DIP Motion seeks

approval of a postpetition credit facility (the “DIP Facility”) of up to $85 million from Wells Fargo

Bank, N.A. and other lenders (“DIP Lenders”). The DIP Facility will be secured by senior priming

liens on substantially all of the Debtors’ assets, including Medicare receivables and

reimbursements, with priority over all other liens, except the Prepetition Lenders’ Replacement

Liens, certain Permitted Liens, and a small carve-out for professional fees and U.S. Trustee fees.

DIP Motion at 11. Additionally, the Debtors seek authority to have their Cash Collection Accounts

placed under the dominion and control of the DIP Administrative Agent. See DIP Motion, Exhibit

1 at 44-45. The DIP Motion also seeks approval of adequate protection provisions in favor of the

Prepetition ABL Parties. DIP Motion at 18-19. The DIP Motion is silent with respect to the United

States’ setoff and recoupment rights.

        15.     At a “first day” hearing on November 6, 2018, the United States expressed concerns

about the effect of the requested relief on (i) the United States’ setoff and recoupment rights, and

(ii) accounts that receive Medicare reimbursements from the MACs. At the hearing, Debtors’

counsel made representations on the record that the proposed interim relief was not intended to



                                                 6
             Case 18-12491-CSS          Doc 165      Filed 11/29/18    Page 7 of 13



modify the United States’ recoupment or setoff rights in any way. Furthermore, Debtors’ counsel

stated that the Cash Collection Accounts did not include accounts that receive Medicare

reimbursements, and that all Medicare reimbursements accounts would continue to be collected

into the same Debtors’ accounts and then later deposited in Cash Collection Accounts. The United

States reserved its right to seek clarifying language in a final order granting the DIP Motion.

       16.     On November 6, 2018, the Court entered an interim order granting the DIP Motion

(Docket No. 54) (the “Interim DIP Order”).

       17.     The United States, the Debtors and the DIP Administrative Agent have agreed to

clarifying language to resolve the United States’ objection to the final relief sought by the DIP

Motion. Because the United States’ proposed language has not been approved by the Official

Committee of Unsecured Creditors, the United States files this objection to preserve its rights.

                                          ARGUMENT

A.     The Debtors May Not Obtain an Injunction against the United States’ Exercise of
       Recoupment and Setoff Rights Through a DIP Motion.

       17.     The DIP Motion and the Interim DIP Order are silent as to whether the requested

relief affects the recoupment and setoff rights of the United States. While the Debtors have

made verbal assurances that they do not intend to limit or enjoin the United States’ recoupment

and setoff rights through the DIP Motion, the order should be revised to clarify this issue and

avoid any inadvertent limiting effects on the United States.

       18.     The Debtors cannot obtain an injunction against the exercise of the United States’

recoupment or setoff rights in a motion seeking approval of postpetition financing. Instead, they

must file an adversary proceeding to seek an injunction. Fed. R. Bankr. Pro. 7001(7) (defining

an adversary proceeding as “a proceeding to obtain an injunction”). See Matter of Zale Corp., 62

F.3d 746, 762 (5th Cir. 1995) (“Under Rule 7001, an injunction requires an adversary


                                                 7
                 Case 18-12491-CSS        Doc 165      Filed 11/29/18    Page 8 of 13



proceeding.”); In re Lyons, 995 F.2d 923, 924 (9th Cir. 1993) (explaining that relief falling under

one of the categories listed in Rule 7001 may only be obtained through an adversary

proceeding); In re Continental Airlines, Inc., 236 B.R. 318, 326-27 (Bankr. D. Del. 1999) (noting

that proposition that injunctive relief requires an adversary proceeding is “generally correct”).

Because the Debtors have not filed an adversary proceeding, the Court’s order approving the DIP

loan should clearly state that it should not be interpreted as enjoining CMS’ recoupment and

setoff rights.

B.      The Debtors Cannot Limit or Impair the United States’ Setoff and Recoupment
        Rights Under the Bankruptcy Code.

        19.       Even if Debtors could obtain injunctive relief with a motion for DIP financing, the

Bankruptcy Code does not empower the Debtors or the Court to limit the United States’ setoff

and recoupment rights.

        20.       Well-settled Third Circuit case law recognizes the United States’ authority to

recoup Medicare overpayments during bankruptcy if the overpayments and outgoing payments

are from the same cost year. See University Med. Ctr. v. Sullivan (In re University Med. Ctr.),

973 F.2d 1065, 1079-82 (3d Cir. 1992). Accordingly, CMS may reduce its payments to bankrupt

debtors on account of prior overpayments owed to CMS for the same cost year.

        21.       Moreover, section 553 of the Bankruptcy Code preserves the United States’ setoff

rights under statutes and common law, arising from mutual pre-petition debts and claims. See 11

U.S.C. § 553; 42 U.S.C. § 1395g(a); 26 U.S.C. § 6402(d)(1). The United States presently has

claims aggregating over $5.5 million against certain Debtors for Medicare overpayments for past

fiscal years, and has a contingent and unliquidated claim against the Debtors for additional




                                                   8
             Case 18-12491-CSS          Doc 165      Filed 11/29/18     Page 9 of 13



prepetition overpayments not yet determined.5 The United States also may pay the Debtors post-

petition for services provided pre-petition. See In re Metro. Hosp., 110 B.R. 731, 737 (Bankr.

E.D. Pa. 1990) (holding that underpayment arose prepetition where “[a]ll the Medicare services

and the costs attendant … occurred prepetition,” even though HHS’s “final determination [as to

the underpayment] was made postpetition”). In addition, the Debtors could be owed prepetition

tax refunds, which would be subject to setoff because the United States, as a unitary creditor, has

the right to set off any of its agencies’ claims against debts owed by different agencies. See In re

Semcrude, L.P., 399 B.R. 388, 399 n.10 (Bankr. D. Del. 2009). Moreover, “[s]etoff … elevates

an unsecured claim to secured status, to the extent that the debtor has a mutual, pre-petition claim

against the creditor.” Lee v. Schweiker, 739 F.2d 870, 875 (3d Cir. 1984).

       22.     The DIP Motion grants liens on all estate assets and provides that these liens will

be senior to all other liens and other claims and interests (except for Prepetition Lenders’

Replacement Liens, Permitted Liens, and the professional fee and U.S. Trustee fee carve-out). Its

broad language could be interpreted to strip setoff and recoupment rights from the United States.

However, with limited exceptions unrelated to a DIP Motion, the Bankruptcy Code “does not

affect any right of a creditor to offset a mutual debt.” 11 U.S.C. § 553(a). Nothing in sections 363

or 364 of the Bankruptcy Code – the provisions allowing the use of estate property and DIP

financing – permits the Debtors to limit setoff or recoupment. Section 364 may permit the Debtors

to grant superpriority liens and claims, but it does not permit Debtors to affect setoff, recoupment,

or related rights. See 11 U.S.C. §§ 364, 553(a). Section 363 provides no basis for the Debtors to

use Medicare trust funds because those trust funds are not property of the estate. Cf. In re Tri Cty.




5
 Overpayments may arise from the 2018 cost report, which is not yet due, as well as from prior
cost years.

                                                 9
             Case 18-12491-CSS          Doc 165      Filed 11/29/18    Page 10 of 13



Home Health Servs., Inc., 230 B.R. 106, 110 (Bankr. W.D. Tenn. 1999) (“The automatic stay in

bankruptcy is inapplicable to recoupment because the funds subject to recoupment are not the

debtor’s property.”). Moreover, even if the United States were to release funds to the Debtors

subject to setoff and recoupment rights, section 363 only permits the Debtors to use those funds if

the United States receives adequate protection. See 3 Collier on Bankruptcy P 362.03 (16th ed.

2018) (“A creditor’s setoff right is viewed as a secured claim under section 506(a),” and “[f]unds

subject to setoff are cash collateral under section 363(a) and may be used … only as provided in

section 363(c)(2).”). Because the Debtors have not provided the United States with adequate

protection under section 363(e), they may not grant liens that could be interpreted to impair the

United States’ setoff or recoupment rights. See 11 U.S.C. § 363(e); In re Colonial Center, Inc.,

156 B.R. 452, 463 (Bankr. E.D. Pa. 1993).

       23.     Accordingly, any final order should be clarified to explicitly preserve the United

States’ recoupment and setoff rights:

               For the avoidance of doubt, nothing in this Order or the DIP
               Documents shall affect, modify or impair any governmental unit’s
               recoupment or setoff rights, claims, or defenses, and/or the priority
               of such recoupment and setoff rights, claims and defenses. Nothing
               contained in this Order should be construed to relieve the Debtors
               of any legal duties or obligations to any governmental unit under
               applicable non-bankruptcy laws and regulations. Nothing contained
               in this Order should be construed to affect the exclusive jurisdiction
               of the U.S. Department of Health & Human Services (“HHS”) to
               adjudicate and pay Medicare claims in the ordinary course; provided
               however that the Debtors the Committee, the Prepetition ABL
               Administrative Agent and the DIP Administrative Agent reserve the
               right to contest HHS’s exclusive jurisdiction at a later date.

C.     The DIP Motion May Not Affect CMS’s Ability to Make Reimbursements under the
       Medicare Program in the Ordinary Course.

       9.      The Interim DIP Order is ambiguous as to whether deposit accounts that were

used by the Debtors to receive Medicare reimbursements will be transferred to the DIP


                                                10
             Case 18-12491-CSS         Doc 165        Filed 11/29/18     Page 11 of 13



Administrative Agent, even though the Debtors stated on the record that the accounts would be

unaffected. For instance, the Interim DIP Order provides that the Debtors shall deposit “all

collections and proceeds of any DIP Collateral or Prepetition Collateral . . . in the same lock-box

and/or deposit accounts into which the collections and proceeds of the Prepetition Collateral

were deposited under the Prepetition ABL Documents (or in such other accounts as are

designated by the DIP Administrative Agent from time to time) (collectively, the “Cash

Collection Accounts”), which accounts (except as otherwise set forth in the DIP Agreement)

shall be subject to the sole dominion and control of the DIP Administrative Agent.” Interim DIP

Order, ¶22 (emphasis added). Pursuant to 42 C.F.R. § 424.510(d)(2)(iii) and 424.510(e), the

Debtors agreed to the terms of the CMS-588 forms under which they agree to retain control over

the accounts that receive Medicare payments and to not change the payment accounts without

complying with the agreement and applicable Medicare regulations. Thus, CMS, through its

MACs, can only deposit Medicare reimbursements into the designated accounts listed on

Debtors’ CMS-588 forms and cannot deposit Medicare reimbursements into the DIP

Administrative Agent’s accounts.

       10.     Accordingly, the Court should include clarifying language in the final order

consistent with the Debtors’ representations at the first day hearing:

       For the avoidance of doubt, nothing in this Order or the DIP Documents
       shall modify the accounts into which the U.S. Department of Health &
       Human Services (“HHS”) and its component, the Centers for Medicare and
       Medicaid Services, provides reimbursement to the Debtors as payment for
       services rendered under the Medicare program. Furthermore, custody and
       control over those deposit accounts will remain consistent with the
       applicable Medicare laws, regulations, and enrollment agreements,
       including, but not limited to, the Electronic Funds Transfer (EFT)
       Authorization Agreement (Form CMS-588).




                                                 11
            Case 18-12491-CSS        Doc 165       Filed 11/29/18    Page 12 of 13



                                       CONCLUSION

       For the foregoing reasons, unless the curative language proposed above is included in the

final order granting the DIP Motion, the Court should deny the DIP Motion.


Dated: November 29, 2018                    Respectfully submitted

                                            JOSEPH H. HUNT
                                            Assistant Attorney General


                                            /s/Danielle A. Pham _
                                            RUTH A. HARVEY
                                            MARGARET M. NEWELL
                                            SETH B. SHAPIRO
                                            DANIELLE A. PHAM

                                            Department of Justice
                                            Commercial Litigation Branch,
                                            Civil Division
                                            P.O. Box 875, Ben Franklin Station
                                            Washington, DC 20044-0875
                                            TEL: (202) 514-7451
                                            FAX: (202) 514-9163
                                            Email: danielle.pham@usdoj.gov

                                            ATTORNEYS FOR THE UNITED STATES




                                              12
            Case 18-12491-CSS         Doc 165       Filed 11/29/18   Page 13 of 13



                                CERTIFICATE OF SERVICE

            I hereby certify that on this 29th day of November 2018, I caused a true and correct
copy of the foregoing objection to be served via electronic mail upon all parties receiving
electronic notice under the Court’s CM/ECF system.



                                             /s/ Danielle A. Pham
                                             Danielle A. Pham




                                               13
